Name: 2011/208/EU: Commission Implementing Decision of 1Ã April 2011 on a financial contribution from the Union towards emergency measures to combat Newcastle disease in Spain in 2009 (notified under document C(2011) 2062)
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  agricultural policy;  health;  EU finance;  Europe
 Date Published: 2011-04-02

 2.4.2011 EN Official Journal of the European Union L 87/29 COMMISSION IMPLEMENTING DECISION of 1 April 2011 on a financial contribution from the Union towards emergency measures to combat Newcastle disease in Spain in 2009 (notified under document C(2011) 2062) (Only the Spanish text is authentic) (2011/208/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (1), and in particular Article 6(2) thereof, Whereas: (1) Newcastle disease is an infectious viral disease which causes high mortality in poultry. (2) In the event of an outbreak of Newcastle disease, there is a risk that the disease agent might spread to other poultry holdings within that Member State, but also to other Member States and to third countries through trade in live poultry or their products. (3) An outbreak of that disease can therefore quickly take on epidemic proportions liable to reduce sharply the profitability of poultry farming. (4) Council Directive 92/66/EEC of 14 July 1992 introducing Community measures for the control of Newcastle disease (2) sets out measures which in the event of an outbreak have to be immediately implemented by Member States as a matter of urgency to prevent further spread of the virus. (5) Decision 2009/470/EC lays down the procedures governing the Community financial contribution towards specific veterinary measures, including emergency measures. Pursuant to Articles 3(2) and 6(2) of that Decision, Member States shall obtain a financial contribution towards the costs of certain measures to eradicate Newcastle disease. (6) Article 3(6) of Decision 2009/470/EC lays down rules on the percentage of the costs incurred by the Member State that may be covered by the Community's financial contribution. (7) The payment of a financial contribution from the Union towards emergency measures to eradicate Newcastle disease is subject to the rules laid down in Commission Regulation (EC) No 349/2005 of 28 February 2005 laying down rules on the Community financing of emergency measures and of the campaign to combat certain animal diseases under Council Decision 90/424/EEC (3). (8) An outbreak of Newcastle disease was confirmed in Spain on 26 November 2009. Spain took measures, in accordance with Directive 92/66/EEC and Article 3(2) of Decision 2009/470/EC, to combat this outbreak. (9) Spain has fully complied with its technical and administrative obligations as set out in Article 3(2) of Decision 2009/470/EC and Article 6 of Regulation (EC) No 349/2005. (10) On 23 December 2009, 26 January 2010 and 25 February 2010, Spain submitted an estimate of the costs incurred in taking measures to eradicate Newcastle disease. (11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Financial contribution from the Union to Spain 1. A financial contribution from the Union may be granted to Spain towards the costs incurred by that Member State in taking measures pursuant to Articles 3(2) and 6(2) of Decision 2009/470/EC, to combat Newcastle disease in 2009. 2. The financial contribution mentioned in paragraph 1 shall be fixed in a subsequent decision to be adopted in accordance with the procedure established in Article 40(2) of Decision 2009/470/EC. Article 2 Addressee This Decision is addressed to the Kingdom of Spain. Done at Brussels, 1 April 2011. For the Commission John DALLI Member of the Commission (1) OJ L 155, 18.6.2009, p. 30. (2) OJ L 260, 5.9.1992, p. 1. (3) OJ L 55, 1.3.2005, p. 12.